                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

LEWIS COSBY, KENNETH R. MARTIN, as                   )
beneficiary of the Kenneth Ray Martin Roth IRA,      )
and MARTIN WEAKLEY, on behalf of himself             )
and all others similarly situated,                   )
                                                     )
               Plaintiffs,                           )
v.                                                   )       No. 3:16-CV-121-TAV-DCP
                                                     )
KPMG, LLP,                                           )
                                                     )
               Defendant.                            )

                                             ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is Defendant’s Motion for Leave to File Document Under Seal

(“Defendant’s Motion to Seal”) [Doc. 128] and Plaintiffs’ Motion to Seal [Doc. 148]. By way of

background, the Court entered a Memorandum and Order, directing the parties to file a joint

statement with respect to the documents at issue in Defendant’s Motion to Seal because Defendant

filed 3,205 pages under seal when the Motion states that there is one Exhibit [Doc. 132-4] that had

been designated as “Confidential” by Plaintiffs and a brief reference to that Exhibit in Defendant’s

Opposition to Plaintiffs’ Motion to Certify the Classes, Appoint Class Representatives, and

Appoint Class Counsel (“Defendant’s Class Certification Opposition”) [Doc. 129 at 28].

       The parties filed their Joint Statement [Doc. 151], stating that most of the documents at

issue are not confidential and can be publicly filed. The parties dispute whether a sentence on

page twenty-three (23) of Defendant’s Class Certification Opposition [Doc. 129] and a sentence

in an Exhibit attached to the Declaration of Ludwig Von Rigal [Doc. 132-4] should be redacted.



                                                 1
With the parties’ Joint Statement, they also filed the documents containing Plaintiffs’ proposed

redactions. [Docs. 151-1 and 151-2].

       Plaintiffs request that the two sentences in [Doc. 129] and [Doc. 132-4] remain redacted

due to the personal and confidential nature of the financial information involved. Plaintiffs state

that the proposed redactions are limited and narrowly tailored to protect an absent class member’s

privacy interest in his personal financial information and that such redactions do not compromise

the public’s right of access. Plaintiffs argue that personal financial information is precisely the

kind of information that merits protection from disclosure during litigation. Plaintiffs state that

the proposed redactions concern an issue that is irrelevant to class certification and the merits of

the classes’ claims. Plaintiffs state that their proposed redactions are also consistent with the

Protective Order in this case. Plaintiffs request that the Court order that Plaintiffs’ limited

designations of material relating to an absent class member’s sensitive and personal financial

information remain confidential and under seal. To the extent the Court disagrees, Plaintiffs

request that the Court order that any personal information produced by or to be produced by

Defendant similarly be de-designated as confidential so that all such information is treated equally

across the parties.

       Defendant claims the information is not confidential. Defendant states that Plaintiffs’

argument focuses on whether it was appropriate for them to designate the information as

confidential and not whether it should be filed under seal on the record. Defendant states that the

standard for designating such information as confidential is much higher when information is filed

on the record. Finally, with respect to Plaintiffs’ alternative request, Defendant argues that

Plaintiff has not challenged any of its confidentiality designations in discovery pursuant to the

procedure set forth in the Agreed Protective Order.



                                                 2
       As an initial matter, the parties agree that several documents can be publicly filed.

Accordingly, the Clerk is DIRECTED to unseal the following documents: [Doc. 130], [Docs. 131

to 131-9], [Docs. 132 to 132-3], and [Doc. 133 to 133-2], [Docs. 132-5 and 132-10]; [Docs. 134

to 134-4], [Docs. 135 to 135-6], and [Doc. 136 to 136-8] and [Doc. 137]. As summarized above,

however, the parties dispute whether certain information in [Doc. 129] and [Doc. 132-4] should

be redacted. Again, the parties’ dispute centers on one sentence on page twenty-three (23) in [Doc.

129] and one sentence in [Doc. 132-4].

       The Court has considered the parties’ positions, and the Court finds Plaintiffs’ request well

taken in part. In order to seal any part of the record, a party must show good cause. E.D. Tenn.

L.R. 26.2(b). In this District, discrete redacting of documents or selective sealing is generally

preferred over the wholesale sealing of documents. See E.D. Tenn. L.R. 26.2; E.D. Tenn. ECF R

& P at § 12; see also PPG Inc., v. Payne, No. 3:10-CV-73, 2010 WL 2158807, at *3 (E.D. Tenn.

May 25, 2010) (Jordan, J.) and In re Southeastern Milk Antitrust Litig., 666 F. Supp. 2d 908, 912

(E.D. Tenn. 2009) (Greer, J.).

       At this time, the Court finds that Plaintiffs have shown good cause to redact the absent

class member’s financial information. The Court notes that the information that is redacted is quite

limited and pertains to financial information of an unnamed class member. The Court further notes

that the redacted information regarding the financial information was not relevant to the issues

raised in Plaintiffs’ Motion to Certify the Classes, Appoint Class Representatives, and Appoint

Class Counsel [Doc. 107] or Defendant’s Motion to Exclude the Reports and Testimony of Chad

Coffman [Doc. 126]. Accordingly, Defendant’s Motion to Seal [Doc. 128] is GRANTED IN

PART AND DENIED IN PART. The parties SHALL work together to refile a redacted version

of [Doc. 129] consistent with the above. In addition, the parties SHALL work together to file a



                                                 3
redacted version of [Doc. 132-4], but such redactions should not include information pertaining to

the unnamed class member’s familial relationship. Plaintiffs have not explained why such

information deserves protection.

       Further, in Plaintiffs’ Motion to Seal [Doc. 148], they seek to file under seal their Reply in

Support of their Motion to Substitute [Doc. 149], relying on their arguments made in the Joint

Statement above. Plaintiffs have filed a redacted copy of their Reply as [Doc. 147], which redacts

a sentence on page six (6) of the Reply. Defendant disagrees that Plaintiffs’ Reply should be filed

under seal [Doc. 152]. Accordingly, for the same reasons as above, the Court GRANTS Plaintiffs’

Motion to Seal [Doc. 148]. The Clerk is DIRECTED to place [Doc. 149] under seal.

       IT IS SO ORDERED.

                                                      ENTER:

                                                      __________________________
                                                      Debra C. Poplin
                                                      United States Magistrate Judge




                                                 4
